ACCEPTED
                                          04-15-00332-CV                                              04-15-00332-CV
                                                                                          FOURTH COURT OF APPEALS
                                                                                               SAN ANTONIO, TEXAS
                                                                                                 5/28/2015 4:23:10 PM
                                                                                                       KEITH HOTTLE
                                                                                                               CLERK

                                          __NO. 4246__
                                                 §   IN THE COUNTY COURT
TEXAS WESTCHESTER FINANCIAL, LLC
PLAINTIFF                                        §                                 FILED IN
                                                                            4th COURT OF APPEALS
                                                 §                           SAN ANTONIO, TEXAS
V.                                               §   COUNTY COURT           05/28/2015 4:23:10 PM
                                                 §                              KEITH E. HOTTLE
MANUEL CAMACHO and SIMONA                        §                                   Clerk
CAMACHO and all other occupants                  §
                                                 §
DEFENDANT                                        §   ATASCOSA COUNTY, TEXAS

                                       Notice of Appeal

       Pursuant to rule 25.1, Texas Rules of Appellate Procedure, Defendant, MANUEL

CAMACHO and SIMONA CAMACHO files this its notice of appeal. This case styled

MANUEL CAMACHO and SIMONA CAMACHO v. TEXAS WESTCHESTER

FINANCIAL, LLC was filed in Cause Number Cause No. 4246 in the County Court al Law,

Atascosa County, Texas.

       Defendants are the sole parties filing this Notice of Appeal, and desires to appeal the

order on entry of final judgment signed on or about April 7, 2015 by Judge Lynn Ellison.

       This appeal is to be to the fourth court of appeals District of Texas.


                                      Respectfully Submitted,

                                      THE LAW OFFICE OF
                                      ALBERT W. VAN CLEAVE, III PLLC
                                      1520 W. HILDEBRAND
                                      SAN ANTONIO, TX 78201
                                      (210) 341-6588
                                      (210) 341-6589 (FACSIMILE)

                                      BY: _/s/_ Gregory T. Van Cleave _____________
                                             Gregory T. Van Cleave
                                             State Bar No. 24037881
                                      ATTORNEYS FOR PLAINTIFF
                                 CERTIFICATE OF SERVICE

        I CERTIFY on or about this the _27th _ day of _May_, 2015, I served a true and correct copy
of the foregoing Notice of Appeal on the following named person.

Jay Moritz
Texas Bar No. 24029737                                               via fax to (210) 928 - 9118
2600 S.W. Military, Suite 118
San Antonio, TX 78224


Atascosa County Clerk's Office
1 Courthouse Circle Drive #102
Jourdanton, TX

                                                      _/s/_ Gregory T. Van Cleave ______
                                                      Gregory T. Van Cleave